
	
		I
		112th CONGRESS
		1st Session
		H. R. 1516
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Boswell (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize loan guarantees for projects to construct
		  renewable fuel pipelines.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Pipeline Act of
			 2011.
		2.Loan guarantees
			 for projects to construct renewable fuel pipelines
			(a)DefinitionsSection
			 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at
			 the end the following:
				
					(6)Renewable
				fuelThe term renewable fuel has the meaning given
				the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)),
				except that the term includes all types of ethanol and biodiesel.
					(7)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				pipeline for transporting renewable
				fuel.
					.
			(b)AmountSection
			 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is
			 amended—
				(1)by striking
			 (c) Amount.—Unless and inserting the
			 following:
					
						(c)Amount
							(1)In
				generalUnless
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Renewable fuel
				pipelinesA guarantee for a project described in section
				1703(b)(11) shall be in an amount equal to 80 percent of the project cost of
				the facility that is the subject of the guarantee, as estimated at the time at
				which the guarantee is
				issued.
						.
				(c)Reasonable
			 prospect of repaymentSection 1702(d) of the Energy Policy Act of
			 2005 (42 U.S.C. 16512(d)) is amended by adding at the end the following:
				
					(4)Renewable fuel
				pipelineIn determining under
				paragraph (1) whether there is a reasonable prospect of repayment with respect
				to a renewable fuel pipeline project described in section 1703(b)(11), the
				Secretary shall not require a demonstration of existing contractual obligations
				for a specific minimum capacity of pipeline
				usage.
					.
			(d)Renewable fuel
			 pipeline eligibilitySection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
				
					(11)Renewable fuel
				pipelines.
					.
			(e)Rapid deployment
			 of renewable fuel pipelinesSection 1705 of the Energy Policy Act
			 of 2005 (42 U.S.C. 16516) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting , or, in the case of projects
			 described in paragraph (4), September 30, 2013 before the colon at the
			 end; and
					(B)by adding at the
			 end the following:
						
							(4)Installation of
				sufficient infrastructure to allow for the cost-effective deployment of clean
				energy technologies appropriate to each region of the United States, including
				the deployment of renewable fuel pipelines through loan guarantees in an amount
				equal to 80 percent of the cost.
							;
				and
					(2)in subsection (e),
			 by inserting , or, in the case of projects described in subsection
			 (a)(4), September 30, 2013 before the period at the end.
				(f)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Energy shall promulgate such regulations as are necessary to carry out the
			 amendments made by this section.
			
